Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

                   DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-469                                                                 8/4/16

IN RE: STEVEN H. BERKOWITZ,
                      Respondent.
Bar Registration No. 104315                       DDN: 3-16

BEFORE:       Glickman, Associate Judge, and Nebeker and Farrell, Senior Judges.

                                      ORDER
                               (FILED - August 4, 2016)

       On consideration of the certified order changing respondent’s status to
practice law in the state of Pennsylvania to disability inactive and staying the
resolution of his pending disciplinary grievance, this court’s June 3, 2016, order
suspending respondent and directing him to show cause why he should not be
indefinitely suspended pursuant to a disability suspension under D.C. Bar R. XI §
13, and the statement of Disciplinary Counsel, and it appearing that respondent has
failed to file either a response to this court’s order to show cause or the affidavit as
required by D.C. Bar R. XI, §14 (g), it is

       ORDERED that Steven H. Berkowitz is hereby indefinitely suspended from
the practice of law in the District of Columbia pursuant to D.C. Bar R. XI § 13. It
is

       FURTHER ORDERED that respondent’s attention is directed to                        the
requirements of D.C. Bar R. XI § 14 relating to suspended attorneys and to               the
provisions of Rule XI § 16 (c) dealing with the timing of eligibility                    for
reinstatement as related to compliance with D.C. Bar R. XI § 14, including               the
filing of the required affidavit.

                                     PER CURIAM